DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	Claim limitations of claim 29, “means for” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “means for” coupled with functional language “establishing”, “determining”, “monitoring”, “detecting” and “transmitting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 29 has been interpreted to cover the corresponding structure 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1, 13, 29 and 30 recite in part “establish(ing) a plurality of radio links between the UE and a first transmission point (TRP) and a second TRP”. The underlined limitations render the claim indefinite because it is unclear radio links established between the UE and the first TRP, and between the first TRP and the second TRP or between the UE and the first TRP, and between the UE and the second TRP. More clarification is required. For examination purpose, the latter is selected.
Regarding claims 2-12 and 14-28, these claims depend from claims 1 and 13, respectively, thus carry the same indefiniteness issues as discussed above, and therefore are rejected on the same grounds discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, 13, 21-22 and 29-30 rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2019/0089447, “Sang”) in view of Miao (US 2021/0014711) and its provisional application 62872634 (“634”).
Examiner’s note: in what follows, references are drawn to Sang unless otherwise mentioned.

With respect to independent claims:
Regarding claim 1, a method of wireless communication by a user equipment (UE), comprising: 
establishing a plurality of radio links between the UE and a first transmission reception point (TRP) and a second TRP ([0149 and Fig. 4] “one ED (e.g., ED 52) may communicate with multiple gNBs”), 
wherein the first TRP is part of a first cell group comprising the first TRP and one or more additional TRPs ([0149 and Fig. 4] “The NG-RAN 112 is the radio access network that connects an ED 52 to a core network 114… The NG-RAN 112 is the radio access network that connects an ED 52 to a core network 114… The NG-RAN 112 includes a plurality of radio access nodes, which may be referred to as next generation NodeBs (gNBs).”); 
determining a radio link monitoring (RLM) resource of a first radio link of the plurality of radio links ([0150] “such as the radio resource management or radio resource monitoring (e.g., radio link monitor or RLM) functionality, may be placed in a CU or a DU, and may also be placed on an ED for monitoring of one or multiple radio links or one or multiple beams per link between the ED and DU(s)” However, Sang does not specifically describe about a step of determining a resource for RLM. This will be discussed in view of Miao.); 
monitoring the first radio link according to the determined RLM resource ([0156 and Fig. 6] “a UE detects a first OOS at time point 612.”, and [0153] “a beam 
detecting a radio link failure (RLF) of the first radio link ([0156 and Fig. 6] “The UE may continue to detect OOS events until at time point 614, where the UE detects up to N310 consecutive OOSs… At 616, the UE determines that RLF occurs.”); 
determining that the first TRP is associated with the RLF of the first radio link based on the RLM resource of the first radio link ([0153] “The UE may declare a radio link failure (RLF) if radio link quality of a radio link is degraded such that communications between the UE and the network cannot be continued reliably.”, and aforementioned [0150] “such as the radio resource management or radio resource monitoring (e.g., radio link monitor or RLM) functionality, may be placed in a CU or a DU, and may also be placed on an ED for monitoring of one or multiple radio links or one or multiple beams per link between the ED and DU(s)”); and 
transmitting an RLF notification indicating the RLF of the first radio link ([0155] “when a CRS SINR of a PCell or a PSCell under estimation becomes worse than Qout, an OOS event occurs, and Layer 1 (L1) of a UE may send an OOS indication (e.g., periodically) to a higher (or upper) layer”, [0156 and Fig. 6] “A RLF procedure may generally refer to a procedure for detecting and declaring RLF at a UE, and recovering RRC connection of the UE with a network, based on physical layer measurements (e.g., RLM) and indications… sends a RRC connection re-establishment request message to the target cell.”).

determining a radio link monitoring (RLM) resource ([Miao, 0195] “an IS/OOS status is determined based on the configured RLM resource, i.e., detectionResource using RadioLinkMonitoringResourceV2X. In particular, when a reference signal (RS), such as CSI-RS or DMRS, is configured as the RLM resource, an estimated block error rate (BLER) can be used for IS/OOS determination.” Note that the method depicted in Fig. 13 of Miao is performed by an eNB or a gNB. However, it is obvious that the method can be performed by a network entity such as UE in V2X. Also, a UE has to decode and identify the encoded resource information. See [634, Fig. X-2 on P59 and Embodiment-2 on P3]).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Sang by using the features of Miao in order to effectively allocate resources for RLM such that “to generate a radio resource control (RRC) message comprising an RRC information element indicating a number of unicast SL RLM reference signals.” [Miao, 0004]. 

Regarding claim 13, it is a user equipment (UE) claim corresponding to the method claim 1, except “a memory; and a processor communicatively coupled to the memory, wherein the processor is configured to” ([0035] “a device that includes a processor and a non-transitory computer readable storage medium storing 

Regarding claim 29, it is an apparatus claim corresponding to the method claim 1, except “means for” (See [0035] “a device that includes a processor and a non-transitory computer readable storage medium storing programming for execution by the processor.”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 30, it is an apparatus claim corresponding to the method claim 1, except “a non-transitory computer-readable storage medium having instructions stored” (See [0035] “a device that includes a processor and a non-transitory computer readable storage medium storing programming for execution by the processor.”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

With respect to dependent claims:
Regarding claims 7 and 21, the method of claim 1 and the UE of claim 13, respectively, wherein transmitting the RLF notification further comprises transmitting a link quality measurement, wherein the link quality measurement corresponds to one or more of: (i) the first radio link associated with the first TRP ([0238] “the method 1700 generates a radio link indication based on an assessed link quality metric or a link recovery operation status associated with the selected at least one path. At step 1708, the method 1700 sends the radio link indication from a physical layer of the device to an 

Regarding claims 8 and 22, the method of claim 1 and the UE of claim 13, respectively, wherein the plurality of radio links form the first cell group and a second cell group (See Fig. 9 for PCell and PSCell for the first cell group and the second cell group, respectively.).

Claim(s) 2, 4, 6, 9, 11-12, 14, 17, 20, 23 and 26-27 rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2019/0089447, “Sang”) in view of Miao (US 2021/0014711) and its provisional application 62872634 (“634”), and further in view of Yi et al. (US 2020/0350972, “Yi”) and its provisional application 62841775 (“775”).
Examiner’s note: in what follows, references are drawn to Sang unless otherwise mentioned.
Regarding claims 2 and 14, it is noted that while disclosing a RLF procedure including RLM, Sang does not specifically teach about CORESETs. It, however, had been known before the effective filing date of the instant application as shown by Yi as follows;
the method of claim 1 and the UE of claim 13, respectively, wherein determining the RLM resource comprises at least one of: receiving, from at least one of the first TRP or the second TRP, an indication of the RLM resource (This alternative is not 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Sang by using the features of Yi in order to effectively recover a link failure with multiple TRPs such that “The wireless device may transmit an uplink signal via the second TRP of the cell indicating a link recovery request for the first TRP.” [Yi, Abstract]. 

Regarding claims 4 and 17, the method of claim 2 and the UE of claim 14, respectively, wherein the plurality of CORESETs comprise: a first set of CORESETs comprising one or more CORESETs associated with the first TRP; and a second set of CORESETs comprising one or more CORESETs associated with the second TRP ([Yi, 0382] “When a wireless device may utilize one or more reference signals associated with one or more CORESETs, the wireless device may utilize only reference signals associated with CORESETs associated with the primary TRP. For example, the base station may configure one or more first reference signals for the first TRP and one or more second reference signals for a second TRP of the primary cell. The wireless device may perform a first RLM based on the one or more first reference signals for the 

Regarding claims 6 and 20, the method of claim 1 and the UE of claim 13, respectively, wherein transmitting the RLF notification comprises transmitting the RLF notification to the second TRP based on the determination that the first TRP is associated with the RLF of the first radio link ([Yi, 0413] “When a radio link failure (RLF) occurs for a first TRP, it may inform the RLF to a second TRP.” See [775, 00241]).
The rational and motivation for adding this teaching of Yi is the same as for claim 2. 

Regarding claims 9 and 23, the method of claim 8 and the UE of claim 22, respectively, 
wherein detecting the RLF comprises detecting that the RLF is associated with the first cell group used by the first TRP ([0155] “when a CRS SINR of a PCell or a PSCell under estimation becomes worse than Qout, an OOS event occurs”), and further comprising: 
determining whether the second TRP uses the first cell group ([Yi, 0362] “A wireless device may consider a single/same cell (e.g., PCell, sPCell, or SCell) across one or more TRPs when the TRPs are operating in the same frequency ranges/same cell/same carrier. With a multi-beam operation at each TRP, a first TRP may operate with a first plurality of beams and a second TRP may operate with a second plurality of beams.” See [775, 00220]), 

The rational and motivation for adding this teaching of Yi is the same as for claim 2.

Regarding claims 11 and 26, the method of claim 8 and the UE of claim 22, respectively, 
wherein detecting the RLF comprises detecting that the RLF is associated with the first cell group (aforementioned [0155]) used by the first TRP and the second TRP (aforementioned [Yi, 0362]), and 
wherein transmitting the RLF notification comprises transmitting the RLF notification to one or more of the first TRP or the second TRP using the second cell group ([Yi, 0426] “a wireless device may send a beam recovery request and/or beam recovery information of a cell to a second cell that the second cell and the cell may belong to the same cell group or in different cell group.” See [775, 00249]).
The rational and motivation for adding this teaching of Yi is the same as for claim 2.

Regarding claims 12 and 27, the method of claim 8 and the UE of claim 22, respectively, wherein detecting RLF comprises detecting RLF associated with both the first cell group and the second cell group used by the first TRP and the second TRP 
The rational and motivation for adding this teaching of Yi is the same as for claim 2.

Claim(s) 28 rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2019/0089447, “Sang”) in view of Miao (US 2021/0014711) and its provisional application 62872634 (“634”), and further in view of Hong (US 2021/0235500).
Examiner’s note: in what follows, references are drawn to Sang unless otherwise mentioned.
Regarding claim 28, it is noted that while disclosing a RLF procedure including RLM, Sang does not specifically teach about CORESETs. It, however, had been known before the effective filing date of the instant application as shown by Yi as follows;
the UE of claim 13, wherein detecting the RLF of the first radio link comprises detecting a listen-before-talk failure ([Hong, 0173] “to determine a channel access failure (or radio link failure) due to an LBT failure”).


Tentative Indication of Allowable Subject Matter
Claims 3, 5, 10, 15-16, 18-19 and 24-25 appear to contain allowable subject matters pending on satisfactory of overcoming above 112 rejection and would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/HARRY H KIM/           Primary Examiner, Art Unit 2411